Case 20-21357-SLM       Doc 17     Filed 10/30/20 Entered 10/30/20 15:38:18             Desc Main
                                  Document      Page 1 of 4



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 RAS Citron, LLC                                    CASE NO.: 20-21357-SLM
 130 Clinton Road, Suite 202
 Fairfield, NJ 07004                                CHAPTER 13
 Telephone Number 973-575-0707
 Attorneys For Secured Creditor

                                                    Objection to Confirmation of Debtor's
 Shauna Deluca, Esq. (SD-8248)                      Chapter 13 Plan
 In Re:

 Edgar T. Aranez,

        Debtor.

        OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
Lakeview Loan Servicing, LLC ("Secured Creditor”), by and through its undersigned counsel,
objects to confirmation of Debtor’s Chapter 13 Plan (DE # 8), and states as follows:
   1. Debtor, Edgar T. Aranez (“Debtor”), filed a voluntary petition pursuant to Chapter 13 of
       the Bankruptcy Code on October 6, 2020.
   2. Secured Creditor holds a security interest in the Debtor’s real property located at 265
       Windsor Rd, Wood Ridge, NJ 07075, by virtue of a Mortgage recorded on October 22,
       2013 in Book 1545, at Page 651-656 of the Public Records of Bergen County, NJ. Said
       Mortgage secures a Note in the amount of $275,488.00.
   3. The Debtor filed a Chapter 13 Plan on October 8, 2020.
   4. Debtor’s Plan evidences an intent to pursue a loan modification with Secured Creditor.
       Thus far, a loan modification has not been offered or approved. Debtor is obligated to
       fund a Plan which is feasible to cure the arrears due to the objecting creditor within a
       reasonable time pursuant to 11 U.S.C § 1322(b)(5). Therefore, in the event that any loss
       mitigation efforts are not successful, the plan fails to satisfy the confirmation
       requirements of 11 U.S.C § 1325(a)(1).
   5. Furthermore, the Plan fails to reflect the correct pre-petition arrears in the event a Loan
       Modification is denied. It is anticipated that Secured Creditor’s claim will show the


                                                                                              20-062631
                                                                                     ARANEZ, EDGAR
                                                                               Objection to Confirmation
                                                                                                  Page 1
Case 20-21357-SLM      Doc 17     Filed 10/30/20 Entered 10/30/20 15:38:18              Desc Main
                                 Document      Page 2 of 4



      pre-petition arrearage due Secured Creditor is approximately $57,034.60, whereas the
      Plan proposes to pay only $56,570.53. Therefore, the Plan is not in compliance with the
      requirements of 11 U.S.C. §§ 1322(b)(3) and 1325(a)(5) and cannot be confirmed.
      Secured Creditor objects to any plan which proposes to pay it anything less than
      $57,034.60 as the pre-petition arrearage over the life of the plan, subject to the final
      figures in the anticipated Proof of Claim.


   WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections
   stated herein and deny confirmation of Debtor’s Plan, and for such other and further relief as
   the Court may deem just and proper.
                                            RAS Citron, LLC
                                            Attorney for Secured Creditor
                                            130 Clinton Road, Suite 202
                                            Fairfield, NJ 07004
                                            Telephone Number 973-575-0707
                                            By: /s/Shauna Deluca
                                            Shauna Deluca, Esquire
                                            NJ Bar Number SD-8248
                                            Email: sdeluca@rasflaw.com




                                                                                              20-062631
                                                                                     ARANEZ, EDGAR
                                                                               Objection to Confirmation
                                                                                                  Page 2
Case 20-21357-SLM       Doc 17    Filed 10/30/20 Entered 10/30/20 15:38:18                Desc Main
                                 Document      Page 3 of 4




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 RAS Citron, LLC                CASE NO.: 20-21357-SLM
 130 Clinton Road, Suite 202
 Fairfield, NJ 07004            CHAPTER 13
 Telephone Number 973-575-0707
 Attorneys For Secured Creditor
                                Objection to Confirmation of Debtor's
 Shauna Deluca, Esq. (SD-8248)  Chapter 13 Plan
 In Re:

 Edgar T. Aranez,

       Debtor.


                             CERTIFICATION OF SERVICE

   1. I, Shauna Deluca, represent Lakeview Loan Servicing, LLC in this matter.
   2. On October 30, 2020, I caused a copy of the following pleadings and/or documents to be
      sent to the parties listed in the chart below: Objection to Confirmation of Plan.
   3. I certify under penalty of perjury that the above documents were sent using the mode of
      service indicated.

   DATED: October 30, 2020
                                            RAS Citron, LLC
                                            Attorney for Secured Creditor
                                            130 Clinton Road, Suite 202
                                            Fairfield, NJ 07004
                                            Telephone Number 973-575-0707
                                            By: /s/Shauna Deluca
                                            Shauna Deluca, Esquire
                                            NJ Bar Number SD-8248
                                            Email: sdeluca@rasflaw.com




                                                                                               20-062631
                                                                                      ARANEZ, EDGAR
                                                                                Objection to Confirmation
                                                                                                   Page 3
Case 20-21357-SLM        Doc 17    Filed 10/30/20 Entered 10/30/20 15:38:18                Desc Main
                                  Document      Page 4 of 4




  Name and Address of Party Served    Relationship of Party to the    Mode of Service
                                      Case
  Angela Nascondiglio Stein           Attorney for Debtor             [ ] Hand-delivered
 Middlebrooks Shapiro, P.C.                                           [x] Regular mail
 841 Mountain Ave                                                     [ ] Certified Mail/RR
 First Floor                                                          [ ] E-mail
 Springfield, NJ 07081                                                [x] Notice of Electronic Filing
                                                                     (NEF)
                                                                      [ ] Other
                                                                     ___________________________
                                                                      (as authorized by the court*)
  Edgar T. Aranez                     Debtor                          [ ] Hand-delivered
 4079 Route 516                                                       [x] Regular mail
 Matawan, NJ 07747                                                    [ ] Certified Mail/RR
                                                                      [ ] E-mail
                                                                      [ ] Notice of Electronic Filing (NEF)
                                                                      [ ] Other
                                                                     ___________________________
                                                                      (as authorized by the court*)
  Marie-Ann Greenberg                Trustee                          [ ] Hand-delivered
 Chapter 13 Standing Trustee                                          [x] Regular mail
 30 Two Bridges Rd                                                    [ ] Certified Mail/RR
 Suite 330                                                            [ ] E-mail
 Fairfield, NJ 07004                                                  [x] Notice of Electronic Filing
                                                                     (NEF)
                                                                      [ ] Other
                                                                     ___________________________
                                                                      (as authorized by the court*)
 U.S. Trustee                         U.S. Trustee                    [ ] Hand-delivered
 Office of the US Trustee                                             [x] Regular mail
 US Dept of Justice                                                   [ ] Certified Mail/RR
 One Newark Center Ste 2100                                           [ ] E-mail
 Newark, NJ 07102                                                     [x] Notice of Electronic Filing
                                                                     (NEF)
                                                                      [ ] Other
                                                                     ___________________________
                                                                      (as authorized by the court*)




                                                                                                 20-062631
                                                                                        ARANEZ, EDGAR
                                                                                  Objection to Confirmation
                                                                                                     Page 4
